MERRITT, Circuit Judge,
concurring.
In this diversity case applying Michigan law, I agree with Judge Keith that the jury verdict on negligence should be reinstated. The facts of this case could well lead a rational jury to conclude that the contractor negligently failed to attach properly the “additional purlins,” as called for in the specifications, and that this error caused the roof to collapse under the snow load. It was plausible for the jury to find negligence instead of a breach of contract because the contractor did install “additional purlins,” as required by the contract, but he did so in a negligent manner. The jury no doubt found what seemed to be the case: the contractor did not breach an express provision of the contract when he installed the additional purlins, but rather his performance of the contract was unreasonable in failing to properly attach the purlins so that they would hold up the roof.
Based on the record before us, I see nothing unjust about the jury’s verdict and agree that it should be upheld as an allowable application of Michigan law.